                                                                      THIS ORDER IS APPROVED.


                                                                      Dated: March 14, 2019



 1
 2
                                                                      Brenda Moody Whinery, Chief Bankruptcy Judge
 3                                                                    _________________________________

 4
 5
 6
 7                                 UNITED STATES BANKRUPTCY COURT

 8                                          DISTRICT OF ARIZONA

 9      In re:                                              Chapter 11 Proceedings

10      TATE’S AUTO CENTER OF GALLUP,                       Case No. 2:19-bk-02493-BMW
        INC.
11      TATE’S AUTOMOTIVE, INC.                             Case No(s). 2:19-bk-02523-PS
        TATE’S AUTO CENTER OF WINSLOW,                                  2:19-bk-02524-PS
12      INC.                                                            2:19-bk-02527-DPC
        TATE FORD-LINCOLN-MERCURY, INC.,
13                         Debtors.                         ORDER AUTHORIZING AND
                                                            DIRECTING TRANSFER OF CASES,
14                                                          JOINT ADMINISTRATION AND USE
                                                            OF JOINT ADMINISTRATION
15                                                          CAPTION

16
17               Tate’s Auto Center of Gallup, Inc., as the lead debtor and debtor-in-possession in the
18     above-captioned case, has filed a Motion for Joint Administration (the “Motion”) (Case No.
19     2:19-bk-02493-BMW), in which it asks the Court to jointly administer the above-captioned
20     cases. Based upon the Motion and for good cause appearing;
21               IT IS HEREBY ORDERED as follows:
22               1.     The Motion is granted.
23               2.     The bankruptcy cases of the Debtors and Debtors-in-Possession are transferred to
24     the Honorable Brenda Moody Whinery and jointly administered under the lead bankruptcy case
25     of Tate’s Auto Center of Gallup, Inc., Case No. 2:19-bk-02493-BMW (the “Lead Case”).
26
27     ///
28     ///

     Case 2:19-bk-02493-BMW          Doc 16 Filed 03/14/19 Entered 03/14/19 11:06:48            Desc
                                      Main Document Page 1 of 2
 1               3.    The following caption shall be used in all filings in these jointly administered
 2     cases:
 3
        In re:                                              Chapter 11 Proceedings
 4
        ☐ TATE’S AUTO CENTER OF GALLUP,                     Case No. 2:19-bk-02493-BMW
 5        INC.
        ☐ TATE’S AUTOMOTIVE, INC.                           Case No(s). 2:19-bk-02523-BMW
 6      ☐ TATE’S AUTO CENTER OF                                         2:19-bk-02524-BMW
          WINSLOW, INC.                                                 2:19-bk-02527-BMW
 7      ☐ TATE FORD-LINCOLN-MERCURY,
          INC.                                              (Jointly Administered)
 8                        Debtors.
 9
        This Filing Applies to:                             [CAPTION TITLE]
10
        ☐ All Debtors
11
        ☐ Specified Debtor(s)
12
13
14               4.    All pleadings and motions are to be filed in the Lead Case, except that a) all
15     proofs of claim and proofs of interest shall be filed in the case in which such claims and
16     interests are asserted and the Clerk will maintain separate registers of such claims and interests;
17     and b) all schedules and statements and monthly operating reports shall be filed in each
18     respective case.
19               5.    The Clerk of the Court is directed to enter this Order in all of the above-captioned
20     cases.
21               6.    The Debtors shall provide notice of entry of this Order to all creditors and parties
22     in interest, with an opportunity to object, pursuant to Fed. R. Bankr. P. 2002 and shall file a
23     certificate of service evidencing such.
24               7.    Unless an objection to the entry of this Order is timely filed, this Order shall
25     become final.
26               DATED AND SIGNED ABOVE.
27
28


     Case 2:19-bk-02493-BMW                           2
                                    Doc 16 Filed 03/14/19 Entered 03/14/19 11:06:48             Desc
                                     Main Document Page 2 of 2
